DETAILED ACTION
This is in response to Application # 17/143,625.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)1) as being unpatentable by Zakrsewski (EP 2876924) hereafter Zak.

Regarding Claim 1,
A method comprising: 

establishing a first data plane between a user equipment device and a gateway device, wherein the user equipment device comprises a 3rd Generation Partnership Project (3GPP) user equipment device, and wherein the first data plane comprises a 3GPP data plane [Zak: 0030; a further local EPC 201 may be implemented within the wireless communications system 200, which may have some or all of the functionality of the EPC 204; in examples of the invention, the term 'local' may be interchanged with the term 'proxy'; 0031; the local EPC 201 may be situated in close proximity to the RAN domain; in other examples, the local EPC 201 may be situated close to an edge of the network domain, or co-located within one or more eNodeBs 210; in yet more examples, the local EPC 201 may be located just outside of the RAN domain; 0028; the main component of the RAN is an eNodeB (an evolved NodeB) 210, which performs many standard base station functions and is connected to the CN 204 via an S5/S8 interface and to the UEs 225 via a Uu interface; the eNodeBs 210 control and manage the radio resource related functions for a plurality of wireless subscriber communication units/terminals (or user equipment (UE) 225 in 3GPP™ nomenclature); 0027; the CN 204 is operably connected to two eNodeBs 210, with their respective coverage zones or cells 285, 290 and a plurality of UEs 225 receiving transmissions from the CN 204 via the eNodeBs 210; at least one P-GW (203) (amongst other elements) has been adapted to support the concepts hereinafter described]; 

establishing a second data plane between the gateway device and an anchor device, wherein the second data plane comprises a Proxy Mobile Internet Protocol version 6 (PMIPv6) data plane; and performing mobility management for the user equipment device via communications between the gateway device and the anchor device [Zak: 0032; the local EPC 201 may comprise a local P-GW (203), which may, in some examples, function as a proxy P-GW, and may be denoted as a second P-GW or a P-GW located in a second network; thus, if communications link 205 between P-GW 207 and local P-GW 203 is active, which may be a GRE or GTP tunnel, then a backhaul link is available; 0033; a backhaul link may be defined as a backhaul portion of the network, which may comprise intermediate links between the core network elements 204 and components of the RAN; 0034; the local P-GW 203 may be operable to build up local context information by intercepting signalling information and forwarding or converting and forwarding (e.g. when GTP and PMIP based interfaces may be terminated at the local P-GW 203 to the P-GW 207 and a serving gateway, for example an S-GW 206 respectively) the intercepted signalling information to the P-GW 207; 0028; the main component of the RAN is an eNodeB (an evolved NodeB) 210, which performs many standard base station functions and is connected to the CN 204 via an S5/S8 interface and to the UEs 225 via a Uu interface].

Regarding Claim 2,
wherein: the user equipment device comprises a Long Term Evolution (LTE) user equipment device or a Fifth Generation Mobile Network (5G) user equipment device; the first data plane comprises an LTE or 5G data plane [Zak: 0020; the wireless communication system 200 is compliant with, and contains network elements capable of operating over, a 3rd Generation Partnership Project (3GPP™) air-interface. In particular, the embodiment relates to a system's architecture for an Evolved-UMTS Terrestrial Radio Access Network (E-UTRAN) wireless communication system specification for long term evolution (LTE); 0028; the eNodeBs 210 control and manage the radio resource related functions for a plurality of wireless subscriber communication units/terminals (or user equipment (UE) 225 in 3GPP™ nomenclature)]; 

the gateway device is configured to implement an Evolved Node B or a Next Generation Node B; the gateway device is configured to implement a PMIPv6 Mobile Access Gateway (MAG); the first data plane is configured to provide data between the Evolved Node B or the Next Generation Node B and the user equipment device; and the second data plane is configured to provide data between the MAG and a Local Mobility Anchor (LMA) implemented at the anchor device [Zak: 0032; the local EPC 201 may comprise a local P-GW (203), which may, in some examples, function as a proxy P-GW, and may be denoted as a second P-GW or a P-GW located in a second network; 0034; the local P-GW 203 may be operable to build up local context information by intercepting signalling information and forwarding or converting and forwarding (e.g. when GTP and PMIP based interfaces may be terminated at the local P-GW 203 to the P-GW 207 and a serving gateway, for example an S-GW 206 respectively) the intercepted signalling information to the P-GW 207; 0028; the main component of the RAN is an eNodeB (an evolved NodeB) 210, which performs many standard base station functions and is connected to the CN 204 via an S5/S8 interface and to the UEs 225 via a Uu interface].

Regarding Claim 3,
wherein performing mobility management for the user equipment device comprises performing mobility management for the user equipment device without using an LTE Mobility Management Entity (MME) device or a 5G Access and Mobility Management Function (AMF) device [Zak: 0030; in accordance with some examples of FIG.2, a further local EPC 201 may be implemented within the wireless communications system 200, which may have some or all of the functionality of the EPC 204; in examples of the invention, the term 'local' may be interchanged with the term 'proxy'; 0034; in one example embodiment the local P-GW 203 may take over and replace the P-GW 207 for at least some functionality, for example by terminating any new session management signalling, and deferring signalling to the P-GW 207].
Note:
EPC 204 includes MME 208.

Regarding Claim 4,
wherein performing mobility management for the user equipment device comprises performing session management for the user equipment device without using an LTE Mobility Management Entity (MME) device or a 5G Session Management Function (SMF) device [Zak: 0030; in accordance with some examples of FIG.2, a further local EPC 201 may be implemented within the wireless communications system 200, which may have some or all of the functionality of the EPC 204; in examples of the invention, the term 'local' may be interchanged with the term 'proxy; 0034; in one example embodiment the local P-GW 203 may take over and replace the P-GW 207 for at least some functionality, for example by terminating any new session management signalling, and deferring signalling to the P-GW 207'].
Note:
EPC 204 includes MME 208.

Regarding Claim 5,
wherein performing mobility management for the user equipment device comprises performing a detach operation for the user equipment device [Zak: detach operation == connection management IDLE; 0035; in this example embodiment, the S-GW 206 is located within the local EPC 201, and may be operably coupled to MME 208 via an S11 interface and operably coupled to the local P-GW 203; further, the MME 208 may be operably coupled to the local EPC 201 via an S1-MME interface; the Gateway 206 predominantly acts as a mobility anchor point and is capable of providing internet protocol (IP) distribution of user plane data to eNodeBs 210; all UE packets may be transferred through the S-GW 206, which may serve as a local mobility anchor for the data bearers when a UE 225 moves between eNodeBs 210; the S-GW 206 may also be capable of retaining information about the bearers when the UE 225 is in an idle state (known as EPS connection management IDLE), and temporarily buffers downlink data while the MME 208 initiates paging of the UE 225 to re-establish the bearers].

Regarding Claim 6,
wherein performing mobility management for the user equipment device comprises performing a paging operation for the user equipment device [Zak: 0035; in this example embodiment, the S-GW 206 is located within the local EPC 201, and may be operably coupled to MME 208 via an S11 interface and operably coupled to the local P-GW 203; further, the MME 208 may be operably coupled to the local EPC 201 via an S1-MME interface; the Gateway 206 predominantly acts as a mobility anchor point and is capable of providing internet protocol (IP) distribution of user plane data to eNodeBs 210; all UE packets may be transferred through the S-GW 206, which may serve as a local mobility anchor for the data bearers when a UE 225 moves between eNodeBs 210; the S-GW 206 may also be capable of retaining information about the bearers when the UE 225 is in an idle state (known as EPS connection management IDLE), and temporarily buffers downlink data while the MME 208 initiates paging of the UE 225 to re-establish the bearers].

Regarding Claim 7,
wherein performing mobility management for the user equipment device comprises performing a handover operation for the user equipment device [Zak: 0035; in this example embodiment, the S-GW 206 is located within the local EPC 201, and may be operably coupled to MME 208 via an S11 interface and operably coupled to the local P-GW 203; further, the MME 208 may be operably coupled to the local EPC 201 via an S1-MME interface; the Gateway 206 predominantly acts as a mobility anchor point and is capable of providing internet protocol (IP) distribution of user plane data to eNodeBs 210; all UE packets may be transferred through the S-GW 206, which may serve as a local mobility anchor for the data bearers when a UE 225 moves between eNodeBs 210; the S-GW 206 may also be capable of retaining information about the bearers when the UE 225 is in an idle state (known as EPS connection management IDLE), and temporarily buffers downlink data while the MME 208 initiates paging of the UE 225 to re-establish the bearers].

Regarding Claim 8,
wherein establishing the first data plane and establishing the second data plane comprises mapping a General Packet Radio Service (GPRS) tunneling protocol (GTP) Tunnel Endpoint Identifier (TEID) of the first data plane to a Generic Routing Encapsulation (GRE) key of the second data plane [Zak: 0060; if local P-GW 312/412 determines that re-encapsulation 920 is required, it may change at 924 the current tunnel that may be a GTP tunnel, to a GRE tunnel, or vice versa, before transitioning to 926 and modifying a search key, for example TEid, in the GRE or GTP tunnel header; if the local P-GW 312/412 determines that re-encapsulation, 920, is not required, it may also transition to 926 and modify a search key, for example TEid, in the GRE or GTP tunnel header before forwarding the detected packet onto its destination at 928; 0059; the local P-GW 312/412 may search an internal database to determine whether context information exists for the detected packet using a search key, for example search key tunnel endpoint identifier (TEid) for GTP tunnels, However, other tunnelling protocols, such as GRE, may use applicable tunnel identifiers (e.g. GRE key)].

Regarding Claim 9,
further comprising providing Non-Access Stratum Signaling (NAS) termination at the gateway device [Zak: 0034; the local P-GW 203 may be operable to build up local context information by intercepting signalling information and forwarding or converting and forwarding (e.g. when GTP and PMIP based interfaces may be terminated at the local P-GW 203 to the P-GW 207 and a serving gateway, for example an S-GW 206 respectively) the intercepted signalling information to the P-GW 207; in one example embodiment the local P-GW 203 may take over and replace the P-GW 207 for at least some functionality, for example by terminating any new session management signalling, and deferring signalling to the P-GW 207; 0024; the MME 208 may be further operable to control protocols running between the user equipment (UE) 225 and the CN elements 204, which are commonly known as Non-Access Stratum (NAS) protocols].

Regarding Claim 10,
A method comprising: 
providing a first protocol stack at a gateway device, wherein the first protocol stack comprises a 3rd Generation Partnership Project (3GPP) protocol stack configured to wirelessly communicate with a user equipment device; providing a second protocol stack at the gateway device, wherein the second protocol stack comprises a Proxy Mobile Internet Protocol version 6 (PMIPv6) protocol stack configured to communicate with an anchor device [Zak: 0032; the local EPC 201 may comprise a local P-GW (203), which may, in some examples, function as a proxy P-GW, and may be denoted as a second P-GW or a P-GW located in a second network; 0034; the local P-GW 203 may be operable to build up local context information by intercepting signalling information and forwarding or converting and forwarding (e.g. when GTP and PMIP based interfaces may be terminated at the local P-GW 203 to the P-GW 207 and a serving gateway, for example an S-GW 206 respectively) the intercepted signalling information to the P-GW 207; 0028; the main component of the RAN is an eNodeB (an evolved NodeB) 210, which performs many standard base station functions and is connected to the CN 204 via an S5/S8 interface and to the UEs 225 via a Uu interface]; 

obtaining a message at the gateway device from a first one of the user equipment device or the anchor device; mapping the message from one of the first protocol stack or the second protocol stack to another of the first protocol stack or the second protocol stack; and providing the message via the another one of the first protocol stack or the second protocol stack to a second one of the user equipment devices or the anchor device [Zak: 0060; if local P-GW 312/412 determines that re-encapsulation 920 is required, it may change at 924 the current tunnel that may be a GTP tunnel, to a GRE tunnel, or vice versa, before transitioning to 926 and modifying a search key, for example TEid, in the GRE or GTP tunnel header; if the local P-GW 312/412 determines that re-encapsulation, 920, is not required, it may also transition to 926 and modify a search key, for example TEid, in the GRE or GTP tunnel header before forwarding the detected packet onto its destination at 928; 0034; the local P-GW 203 may be operable to build up local context information by intercepting signalling information and forwarding or converting and forwarding (e.g. when GTP and PMIP based interfaces may be terminated at the local P-GW 203 to the P-GW 207 and a serving gateway, for example an S-GW 206 respectively) the intercepted signalling information to the P-GW 207;].

Regarding Claim 11,
wherein: obtaining the message comprises obtaining a non-access stratum (NAS) signaling message from the user equipment device and performing NAS termination [Zak: 0034; the local P-GW 203 may be operable to build up local context information by intercepting signalling information and forwarding or converting and forwarding (e.g. when GTP and PMIP based interfaces may be terminated at the local P-GW 203 to the P-GW 207 and a serving gateway, for example an S-GW 206 respectively) the intercepted signalling information to the P-GW 207; in one example embodiment the local P-GW 203 may take over and replace the P-GW 207 for at least some functionality, for example by terminating any new session management signalling, and deferring signalling to the P-GW 207; 0024; the MME 208 may be further operable to control protocols running between the user equipment (UE) 225 and the CN elements 204, which are commonly known as Non-Access Stratum (NAS) protocols]; and 

mapping the message comprises mapping the NAS signaling message to a PMIPv6 control plane message [Zak: 0060; if local P-GW 312/412 determines that re-encapsulation 920 is required, it may change at 924 the current tunnel that may be a GTP tunnel, to a GRE tunnel, or vice versa, before transitioning to 926 and modifying a search key, for example TEid, in the GRE or GTP tunnel header; if the local P-GW 312/412 determines that re-encapsulation, 920, is not required, it may also transition to 926 and modify a search key, for example TEid, in the GRE or GTP tunnel header before forwarding the detected packet onto its destination at 928].

Regarding Claim 12,
wherein: obtaining the message comprises obtaining a Long Term Evolution (LTE) or a Fifth Generation Mobile Network (5G) data plane message [Zak: 0020; the wireless communication system 200 is compliant with, and contains network elements capable of operating over, a 3rd Generation Partnership Project (3GPP™) air-interface. In particular, the embodiment relates to a system's architecture for an Evolved-UMTS Terrestrial Radio Access Network (E-UTRAN) wireless communication system specification for long term evolution (LTE); 0028; the eNodeBs 210 control and manage the radio resource related functions for a plurality of wireless subscriber communication units/terminals (or user equipment (UE) 225 in 3GPP™ nomenclature)]; and 

mapping the message comprises mapping the LTE or 5G data plane message to a PMIPv6 data plane message [Zak: 0060; if local P-GW 312/412 determines that re-encapsulation 920 is required, it may change at 924 the current tunnel that may be a GTP tunnel, to a GRE tunnel, or vice versa, before transitioning to 926 and modifying a search key, for example TEid, in the GRE or GTP tunnel header; if the local P-GW 312/412 determines that re-encapsulation, 920, is not required, it may also transition to 926 and modify a search key, for example TEid, in the GRE or GTP tunnel header before forwarding the detected packet onto its destination at 928].

Regarding Claim 13,
wherein mapping the LTE or 5G data plane message to a PMIPv6 data plane message comprises mapping a General Packet Radio Service (GPRS) tunneling protocol (GTP) Tunnel Endpoint Identifier (TEID) to a Generic Routing Encapsulation (GRE) key [Zak: 0060; if local P-GW 312/412 determines that re-encapsulation 920 is required, it may change at 924 the current tunnel that may be a GTP tunnel, to a GRE tunnel, or vice versa, before transitioning to 926 and modifying a search key, for example TEid, in the GRE or GTP tunnel header; if the local P-GW 312/412 determines that re-encapsulation, 920, is not required, it may also transition to 926 and modify a search key, for example TEid, in the GRE or GTP tunnel header before forwarding the detected packet onto its destination at 928; 0059; the local P-GW 312/412 may search an internal database to determine whether context information exists for the detected packet using a search key, for example search key tunnel endpoint identifier (TEid) for GTP tunnels, However, other tunnelling protocols, such as GRE, may use applicable tunnel identifiers (e.g. GRE key)].

Regarding Claim 14,
wherein: obtaining the message comprises obtaining an attach request message from the user equipment device [Zak: 0062; referring to FIG. 10, a flow diagram 1000 illustrating an example of bearer and PDN connection management for a wireless communications system is shown in accordance with an example of the invention. Initially, at 1002, the procedure begins, and the system determines whether an incoming packet is one of a dedicated bearer establishment request for an already established PDN connection 1004, a new PDN connection establishment request for an already attached UE 1006, or an attach request for a new UE 1008]; 

mapping the message comprises mapping the attach request message to a Proxy Binding Update (PBU) message; and providing the message comprises providing the PBU message to the anchor device [Zak: 0063; the main P-GW 306 may be unaware of the local P-GW 312/412, which may have polymorphic functions depending on which network entity uses its services. Specifically, at 1012, the local P-GW 312/412 may create context information and establish a proxy mode of operation (one-to-one bearer binding/packet forwarding between itself and main P-GW 306). At 1014, the local P-GW 312/412 may forward signalling to the main P-GW 306 and, at 1016, context information at the main P-GW 306 may be created].

Regarding Claim 15,
wherein providing the second protocol stack at the gateway device comprises providing the second protocol stack configured to communicate with a PMIPv6 Local Mobility Anchor (LMA) [Zak: 0034; the local P-GW 203 may be operable to build up local context information by intercepting signalling information and forwarding or converting and forwarding (e.g. when GTP and PMIP based interfaces may be terminated at the local P-GW 203 to the P-GW 207 and a serving gateway, for example an S-GW 206 respectively) the intercepted signalling information to the P-GW 207; in one example embodiment the local P-GW 203 may take over and replace the P-GW 207 for at least some functionality, for example by terminating any new session management signalling, and deferring signalling to the P-GW 207; 0035; in this example embodiment, the S-GW 206 is located within the local EPC 201, and may be operably coupled to MME 208 via an S11 interface and operably coupled to the local P-GW 203; further, the MME 208 may be operably coupled to the local EPC 201 via an S1-MME interface; the Gateway 206 predominantly acts as a mobility anchor point and is capable of providing internet protocol (IP) distribution of user plane data to eNodeBs 210].

Regarding Claim 16,
wherein the gateway device is configured to serve as an Evolved Node B or a Next Generation Node B for messages provided to or obtained from the user equipment device and configured to serve as a Mobile Access Gateway (MAG) for messages provided to or obtained from the anchor device [Zak: 0034; the local P-GW 203 may be operable to build up local context information by intercepting signalling information and forwarding or converting and forwarding (e.g. when GTP and PMIP based interfaces may be terminated at the local P-GW 203 to the P-GW 207 and a serving gateway, for example an S-GW 206 respectively) the intercepted signalling information to the P-GW 207; 0028; the main component of the RAN is an eNodeB (an evolved NodeB) 210, which performs many standard base station functions and is connected to the CN 204 via an S5/S8 interface and to the UEs 225 via a Uu interface].

Regarding Claim 17,
An apparatus comprising: one or more network interfaces; and one or more processors; wherein the one or more processors are configured to: 

establish, via the one or more network interfaces, a first data plane between a user equipment device and the apparatus, wherein the user equipment device comprises a 3rd Generation Partnership Project (3GPP) user equipment device, and wherein the first data plane comprises a 3GPP data plane [Zak: 0030; a further local EPC 201 may be implemented within the wireless communications system 200, which may have some or all of the functionality of the EPC 204; in examples of the invention, the term 'local' may be interchanged with the term 'proxy'; 0031; the local EPC 201 may be situated in close proximity to the RAN domain; in other examples, the local EPC 201 may be situated close to an edge of the network domain, or co-located within one or more eNodeBs 210; in yet more examples, the local EPC 201 may be located just outside of the RAN domain; 0028; the main component of the RAN is an eNodeB (an evolved NodeB) 210, which performs many standard base station functions and is connected to the CN 204 via an S5/S8 interface and to the UEs 225 via a Uu interface; the eNodeBs 210 control and manage the radio resource related functions for a plurality of wireless subscriber communication units/terminals (or user equipment (UE) 225 in 3GPP™ nomenclature); 0027; the CN 204 is operably connected to two eNodeBs 210, with their respective coverage zones or cells 285, 290 and a plurality of UEs 225 receiving transmissions from the CN 204 via the eNodeBs 210; at least one P-GW (203) (amongst other elements) has been adapted to support the concepts hereinafter described]; 

establish, via the one or more network interfaces, a second data plane between the apparatus and an anchor device, wherein the second data plane comprises a Proxy Mobile Internet Protocol version 6 (PMIPv6) data plane; and perform mobility management for the user equipment device via communications sent via the network interfaces between the apparatus and the anchor device [Zak: 0032; the local EPC 201 may comprise a local P-GW (203), which may, in some examples, function as a proxy P-GW, and may be denoted as a second P-GW or a P-GW located in a second network; thus, if communications link 205 between P-GW 207 and local P-GW 203 is active, which may be a GRE or GTP tunnel, then a backhaul link is available; 0033; a backhaul link may be defined as a backhaul portion of the network, which may comprise intermediate links between the core network elements 204 and components of the RAN; 0034; the local P-GW 203 may be operable to build up local context information by intercepting signalling information and forwarding or converting and forwarding (e.g. when GTP and PMIP based interfaces may be terminated at the local P-GW 203 to the P-GW 207 and a serving gateway, for example an S-GW 206 respectively) the intercepted signalling information to the P-GW 207; 0028; the main component of the RAN is an eNodeB (an evolved NodeB) 210, which performs many standard base station functions and is connected to the CN 204 via an S5/S8 interface and to the UEs 225 via a Uu interface].

Regarding Claim 18,
wherein: the one or more processors are configured to implement an Evolved Node B or a Next Generation Node B [Zak: 0020; the wireless communication system 200 is compliant with, and contains network elements capable of operating over, a 3rd Generation Partnership Project (3GPP™) air-interface. In particular, the embodiment relates to a system's architecture for an Evolved-UMTS Terrestrial Radio Access Network (E-UTRAN) wireless communication system specification for long term evolution (LTE); 0028; the eNodeBs 210 control and manage the radio resource related functions for a plurality of wireless subscriber communication units/terminals (or user equipment (UE) 225 in 3GPP™ nomenclature)]; 

the one or more processors are configured to implement a PMIPv6 Mobile Access Gateway (MAG); the first data plane is configured to provide data between the Evolved Node B or the Next Generation Node B and the user equipment device; and the second data plane is configured to provide data between the MAG and a Local Mobility Anchor (LMA) implemented at the anchor device [Zak: 0032; the local EPC 201 may comprise a local P-GW (203), which may, in some examples, function as a proxy P-GW, and may be denoted as a second P-GW or a P-GW located in a second network; 0034; the local P-GW 203 may be operable to build up local context information by intercepting signalling information and forwarding or converting and forwarding (e.g. when GTP and PMIP based interfaces may be terminated at the local P-GW 203 to the P-GW 207 and a serving gateway, for example an S-GW 206 respectively) the intercepted signalling information to the P-GW 207; 0028; the main component of the RAN is an eNodeB (an evolved NodeB) 210, which performs many standard base station functions and is connected to the CN 204 via an S5/S8 interface and to the UEs 225 via a Uu interface].

Regarding Claim 19,
wherein the one or more processors are configured to perform mobility management for the user equipment device without using an LTE Mobility Management Entity (MME) device or a 5G Access and Mobility Management Function (AMF) device [Zak: 0030; in accordance with some examples of FIG.2, a further local EPC 201 may be implemented within the wireless communications system 200, which may have some or all of the functionality of the EPC 204; in examples of the invention, the term 'local' may be interchanged with the term 'proxy'; 0034; in one example embodiment the local P-GW 203 may take over and replace the P-GW 207 for at least some functionality, for example by terminating any new session management signalling, and deferring signalling to the P-GW 207].
Note:
EPC 204 includes MME 208.

Regarding Claim 20,
wherein the one or more processors are configured to perform the mobility management for the user equipment device by performing one or more of a detach operation for the user equipment device, a paging operation for the user equipment device, or a handover operation for the user equipment device [Zak: detach operation == connection management IDLE; 0035; in this example embodiment, the S-GW 206 is located within the local EPC 201, and may be operably coupled to MME 208 via an S11 interface and operably coupled to the local P-GW 203; further, the MME 208 may be operably coupled to the local EPC 201 via an S1-MME interface; the Gateway 206 predominantly acts as a mobility anchor point and is capable of providing internet protocol (IP) distribution of user plane data to eNodeBs 210; all UE packets may be transferred through the S-GW 206, which may serve as a local mobility anchor for the data bearers when a UE 225 moves between eNodeBs 210; the S-GW 206 may also be capable of retaining information about the bearers when the UE 225 is in an idle state (known as EPS connection management IDLE), and temporarily buffers downlink data while the MME 208 initiates paging of the UE 225 to re-establish the bearers].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gundavelli (US 9,847,932) teaches that returning to FIGS. 3 and 4, LMA 110 selects a primary and a secondary MAG operations 304 and 404 based on one or more gateway selection criteria [Gundavelli: Col. 8 / lines 24-26].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468